Citation Nr: 1807621	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C. § 1318.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to December 1995.  The Veteran died in December 2012.  The Appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript is of record.

The issue of entitlement to service connection for the cause of the Veteran's death, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A total disability rating had not been in effect for at least 10 continuous years immediately preceding the Veteran's death, or for at least 5 continuous years since the Veteran's separation from service and immediately preceding death; he was not a former prisoner of war.



CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 1318 (a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  

In order to establishment entitlement to DIC benefits under 38 U.S.C. § 1318, it must be shown that the Veteran's death was not the result of his or her own willful misconduct and that at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22 (c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

 "Entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied:  (1) the Veteran would have received total disability compensation at the time of death for a service- connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the Veteran's lifetime; or (2) additional evidence submitted to VA before or after the Veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the Veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 (2012) to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174 (h)(2) (2012); VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 (2012) but determines that benefits were payable under 38 U.S.C. § 5309 (2012).  38 C.F.R. § 3.22(b).

The requirements for DIC benefits under 38 U.S.C. § 1318, as set forth above, have not been satisfied.  A Certificate of Death reflects that the Veteran died on December [REDACTED], 2012.  At the time of his death, service connection was in effect for, in pertinent part, cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain), rated as 100 percent disabling, effective August 24, 2007, based on the date of claim; granted in a March 2008 rating decision.  Thus, because the Veteran died less than ten years from the effective date assigned to the disability rated 100 percent disabling, August 24, 2007; he was not rated as totally disabled for a continuous period of ten years prior to his death.  There is no evidence or assertion that the Veteran was a prisoner of war.  Therefore, DIC benefits under 38 U.S.C. § 1318 cannot be granted based on his entitlement to a total disability rating for a year or more prior to his death.  He was also not rated as totally disabled for a continuous period of five years since his release from active duty, which was in December 1995, and immediately preceding death in December 2013.  See 38 U.S.C. § 1318. 

None of the circumstances enumerated in 38  C.F.R. § 3.22, discussed above, to establish that the Veteran was "entitled to receive" compensation for service connection for cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain) prior to August 24, 2007, are present in this case.  While the Appellant's representative, during the January 2017 Board hearing, discussed a "statement implying clear and unmistakable error," such discussion appears to be related to the issue of service connection for the cause of rhe Veteran's death and 38  C.F.R. § 3.312 (2017), which are not applicable to the claim decided herein.  Thus, no party has moved to reverse on the basis of clear and unmistakable error the March 2008 rating decision granting service connection and assigning the 100 percent rating and effective date, August 24, 2007, to the Veteran's cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain). 

Accordingly, the criteria for entitlement to DIC benefits under 38 U.S.C. § 1318 are not satisfied.  The Board has considered the Appellant's claim and decided entitlement based on the evidence.  Neither the Appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



(Continued on the next page)
As the claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is grateful for the Veteran's honorable service, and sincerely regrets that it cannot render a favorable decision in this matter.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C. § 1318 is denied.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death on the basis that his service-connected cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain) resulted in impairment such that he was not able to react in time when involved in a December 2012 fatal motor vehicle accident.  During the January 2017 Board hearing, the Appellant asserted that the Veteran's disability caused problems with his ability to process and store information, that his reaction time was reduced, and that his physician had discussed taking the Veteran off of anti-seizure medication because such contributed to his slower thinking.

Post-service private, VA, and Army treatment records indicate that the Veteran experienced mental impairment.  In November 2006, during private treatment, he reported that he had lost his way coming home from work and had become more disoriented when driving; he was still working as maintenance supervisor.  During treatment at an Army facility in November 2007, the treating physician reported that the Veteran had significant memory loss and problems with speech and spelling, and that treatment for his brain tumor left him with short-term memory deficits and risk for seizures.  On VA examination in December 2007, the Veteran demonstrated a right upper visual field defect and subjective complaints of some memory difficulties.  During VA treatment in January 2008, the Veteran reported that he drove himself to the appointment, and came on the wrong road and was late.  He had slight word-finding problems and reported continued problems with remembering information.  During a September 2009 private examination conducted for VA compensation purposes, he demonstrated a progression of impaired memory.  On VA examination in February 2011, the examiner found debilitating short-term memory deficits and considered the Veteran disabled.  During a March 2011 private examination conducted for VA compensation purposes, the examiner determined that the Veteran did not pose any threat or danger to his self or others.

The Veteran's December 2012 Certificate of Death indicates that the Veteran died from multiple traumatic injuries sustained in a two-vehicle head-on collision, where the Veteran was operating a truck pulling a livestock trailer and was struck head-on by another motor vehicle that came into his lane.

In a March 2013 letter, one of the Veteran's private physicians reported that the Veteran had a left frontopanetal brain tumor resected from the brain six and one-half years prior, and opined that due to this prior brain trauma, it is possible that the Veteran's reaction time in instances that required prompt reaction could have been slowed.

The March 2013 private opinion is not adequate medical evidence, as such is speculative as it states only that it is possible that the Veteran's reaction time could have been slowed due to his prior brain trauma.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83-85 (2006) (finding medical opinions stating that "it is possible" and "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).  On remand, the AOJ should obtain an adequate medical opinion as to the Veteran's cause of death, considering his cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain), with medication taken to treat the same, and any impairment in reaction time, memory deficit, difficulty processing information, or other impairment related to avoiding the December 2012 fatal motor vehicle accident. 

During the January 2017 Board hearing, the Appellant reported that she had submitted the police report(s) related to the December 2012 fatal motor vehicle accident.  While the December 2012 Certificate of Death contains the information cited during the appellate period regarding the Veteran's death from multiple injuries related to a motor vehicle where an on-coming vehicle was driving in his lane and hit the Veteran, there does not appear to be any police reports.  On remand, the Appellant should be provided an opportunity to authorize VA to obtain such records, or supplement the record with such herself.

Accordingly, the case is REMANDED for the following action:

1. Provide the Appellant with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that she complete and submit such in order to obtain the police reports related to the Veteran's December 2013 fatal motor vehicle accident she discussed during the January 2017 Board hearing, or any other outstanding relevant records.  Advise her that she may supplement the record with any outstanding relevant records if she so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Appellant must be duly notified and provided an opportunity to submit such records.

2. After the above action has been completed, forward the Veteran's claims file to an appropriate VA examiner for an opinion as to the following:

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain), including the medication used to treat the same, caused or contributed substantially or materially to cause the Veteran's death, considering any impairment in reaction time, memory deficit, difficulty processing information, or other impairment related to avoiding the December 2012 fatal motor vehicle accident. 

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's cognitive disorder and dementia, status-post resection left temporal anaplastic oligodendroglioma (claimed as cancer of the brain) , including the medication used to treat the same, resulted in debilitating effects and general impairment of his health to an extent that it rendered him materially less capable of resisting the effects of the injury primarily causing his death, considering any impairment in reaction time, memory deficit, difficulty processing information, or other impairment related to avoiding the December 2012 fatal motor vehicle accident. 

The claims file should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on historical records and medical principles. 

3. After completing the above, and any other development required, readjudicate the Appellant's claim based on the entirety of the evidence.  If the claim remains denied, the Appellant and her representative should be issued a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


